Citation Nr: 0800596	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-44 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
operative residuals of a left patella fracture.

2.  Entitlement to a rating in excess of 10 percent for 
residual of a right shoulder acromioclavicular joint injury.

3.  Entitlement to a rating in excess of 10 percent for 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The Board notes that the veteran's claims for were previously 
remanded to the RO via the Appeals Management Center (AMC) 
for further development per a Board decision dated December 
2006.


FINDINGS OF FACT

1. The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating the 
severity of his right shoulder, left knee and hearing loss 
disorders in making a determination of his increased rating 
claim.

2. VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claim.




CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 10 
percent for post operative residuals of a left patella 
fracture is denied by operation of law.  38 C.F.R. § 3.655 
(2007).

2.  The claim of entitlement to a rating in excess of 10 
percent for residual of a right shoulder acromioclavicular 
joint injury is denied by operation of law.  38 C.F.R. § 
3.655 (2007).

3.  The claim of entitlement to a rating in excess of 10 
percent for hearing loss is denied by operation of law.  38 
C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2004, January 2007, and in 
the August 2007 Supplemental Statement of the Case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The veteran submitted a claim for increased ratings for 
residuals of a right acromioclavicular joint injury, 
postoperative residuals of a left fractured patella, and 
hearing loss in October 2003.  

The veteran was provided with orthopedic and audiological VA 
examinations in January 2004 for each of his disabilities on 
appeal.  The veteran also submitted numerous private medical 
records, dated from February 2000 to March 2005, revealing 
treatment for his knee and shoulder disabilities, as well as 
his hearing loss.  

A rating decision dated March 2004 continued the previously 
assigned ratings for the right shoulder and left knee 
condition, and granted a 10 percent rating for hearing loss, 
effective October 2003.  The veteran appealed, and the appeal 
was remanded for further development by a Board decision 
dated December 2006.  

The December 2006 Board remand instructed the Appeals 
Management Center (AMC) to contact the veteran and have him 
identify all health care providers who treated him fro his 
left knee, right shoulder or hearing loss since January 2004, 
as well as any physicians who had treated him in conjunction 
with workers compensation claims.  The remand also directed 
the AMC to schedule the veteran for new VA examinations of 
the right shoulder, left knee, and hearing loss disorders.  

In January 2007, the AMC contacted the veteran and notified 
him that further development was necessary, including VA 
orthopedic and audiological examinations.  By a letter dated 
April 2007, the AMC again contacted the veteran and informed 
the veteran he had been scheduled for the VA examinations, 
and would be contacted by the clinic with specific dates.  A 
FedEx delivery confirmation indicated that on April 20, 2007, 
the veteran received notification that his orthopedic 
examination was scheduled for April 26, 2007, and the 
audiological examination was scheduled for May 2007.  The 
veteran was provided with a list of phone numbers to call if 
he was unable to attend the examination.  

The veteran failed to report for both the orthopedic and 
audiological examinations.  Further, neither the veteran, nor 
his representative, made any attempt to show good cause or 
explain why the veteran missed his examinations.  The only 
further correspondence was received in June 2007, when the 
veteran, through his representative, submitted authorizations 
for releases of medical records that were already contained 
in the claims file.  The August 2007 Supplemental Statement 
of the Case informed the veteran and his representative of 
his failure to report for his examinations.  

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested.  Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. §§ 
3.326, 3.327(a) (2007).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

VA offered the veteran opportunities to have VA examinations 
to obtain a medical opinion regarding his current level of 
disability pf his right shoulder, left knee, and hearing loss 
disorders.  The veteran, however, failed to appear for any of 
the VA examinations.  His failure to cooperate in attending 
the examination has left the record devoid of any competent 
opinion addressing his level of disability.  38 C.F.R. § 
3.655(b).

Given that the veteran failed to report for any of the 
scheduled examinations, and given that he has not provided 
good cause for his failure in this regard, his claim must be 
denied.  In this respect, under 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied.
 
The duty to assist is not always a one-way street.  If he 
wishes help, the veteran cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991). While VA has a 
duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to appear for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for post 
operative residuals of a left patella fracture is denied.

Entitlement to a rating in excess of 10 percent for residual 
of a right shoulder acromioclavicular joint injury is denied.

Entitlement to a rating in excess of 10 percent for hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


